Title: To George Washington from George Walton, 30 August 1789
From: Walton, George
To: Washington, George

 
Duplicate, via Charleston 
sir,Augusta [Ga.] 30 August, 1789. 
Although I have been employed in the service of America, in various lines, and almost without interruption, since the commencement of the public meetings and discussions which led to the Revolution, I do not recollect ever to have solicited an appointment. Nor should I now trouble you on such a subject, if it had not been suggested that my desire of serving in the Judiciary of the Union might be doubted at New York. Having a predilection for that particular department of service, I take the occasion of informing you, Sir, that I feel a solicitude to devote my future time and reflections to the further use of our now common Country, in the office of Judge of the District of Georgia. At the same time I am free to declare, that I feel perfectly disposed to give way to talents more happy, and to integrity better established. Your placing me on the nomination for that appointment, will have the double effect of giving confidence to my public exertions, and of confirming me in those habits of esteem and veneration with which I have always been, Sir, Your most Obedient, And most Hble Servant,

Geo. Walton.

